Citation Nr: 0505108	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  99-08 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a left knee condition.

2.  Entitlement to service connection for peripheral 
neuropathy of the right leg.

3.  Entitlement to service connection for peripheral 
neuropathy of the left leg.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to service connection for impotency.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for a left knee condition.  The veteran has perfected a 
timely appeal.

It is noted that, in a statement on an April 2003 VA Form 21-
4138, the veteran filed a claim of entitlement to service 
connection for hypertension.  However, to date, the RO has 
not adjudicated this claim.  Accordingly, the issue of 
entitlement to service connection for hypertension is 
referred back to the RO for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to notify claimants of any information and 
evidence needed to substantiate a claim, of what evidence the 
claimant is responsible for obtaining, and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
In implementing this duty, VA has undertaken to advise 
claimants to submit relevant evidence in their possession. 38 
C.F.R. § 3.159(b) (2004).

The notice requirements of § 5103(a), and § 3.159(b), are 
generally not met unless VA can point to a specific notice 
providing document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A review of the veteran's claims folder shows that, to date, 
the required notice has not been provided with respect to the 
left knee claim.  In this regard, the Board notes that the RO 
sent the veteran and his service representative a notice 
letter on February 27, 2002.  However, this letter only 
included the criteria for substantiating a claim for service 
connection.  This letter did not refer to the veteran's 
increased rating claim for a left knee condition.

Although the August 2004 statement of the case referred to 
the February 2002 VCAA notice letter and included the 
criteria listed in 38 C.F.R. § 3.159, to date, VA has not 
specifically informed the veteran of the evidence needed to 
substantiate his request for an increased disability 
evaluation on his service-connected left knee condition, or 
the distribution of the responsibilities for obtaining that 
evidence.  See Quartuccio, 16 Vet. App. at 187.  Therefore, 
in order to produce a decision that could withstand judicial 
review, the Board ensure that the veteran receives 
appropriate VCAA notice concerning his increased rating 
claim.

The veteran's most recent VA examination to evaluate the left  
knee disability took place in February 2001.  The examiner 
reported the range of motion in the knee, but did not report 
whether there was additional limitation due to functional 
factors.  For disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2004), pertaining to functional 
impairment.  In applying these regulations VA must obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

With respect to the veteran's service connection claims, it 
is noted that, by rating decision issued in March 2003, the 
RO denied entitlement to service connection for peripheral 
neuropathy of the right leg, peripheral neuropathy of the 
left leg, diabetes mellitus, coronary artery disease, and for 
impotency.  The veteran disagreed with this decision in 
statements on a VA Form 21-4138 received at the RO in April 
2003.

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A. 
§ 7105, appellate review of the RO's March 2003 decision was 
properly initiated, and VA was then obligated to furnish him 
a statement of the case.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26 (2004).  See also Hamilton v. Brown, 4 Vet. 
App. 528 (1993).  Accordingly, the issues of entitlement to 
service connection for peripheral neuropathy of the right 
leg, peripheral neuropathy of the left leg, diabetes 
mellitus, coronary artery disease, and impotency must be 
remanded for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran and his service 
representative with appropriate the 
notice required by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), concerning his 
claim of entitlement to a disability 
rating in excess of 10 percent for a left 
knee condition.  

2.  Furnish a statement of the case on 
the issues of entitlement to service 
connection for peripheral neuropathy of 
the right leg, peripheral neuropathy of 
the left leg, diabetes mellitus, coronary 
artery disease, and impotency.  The RO or 
AMC should return these issues to the 
Board only if the veteran perfects an 
appeal by filing a timely substantive 
appeal in full accordance with 
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.202 (2004); see 38 C.F.R. 
§ 19.32 (2004) (providing for closing an 
appeal where there is no response to a 
statement of the case).

3.  Afford the veteran an orthopedic 
examination to evaluate the current 
severity of his service-connected left 
knee disability.  The examiner should 
note whether there is instability or 
lateral subluxation, and if present, its 
severity.

The examiner should also report the 
ranges of extension and flexion in the 
left knee in degrees.  The examiner 
should determine whether the left knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

4.  Then re-adjudicate the claim of 
entitlement to a disability rating in 
excess of 10 percent for a left knee 
condition.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


